Exhibit 10.1

 

[image1.jpg]

 

DIAMEDICA THERAPEUTICS INC.

SHORT-TERM INCENTIVE PLAN

 

Effective as of June 20, 2019

 

1.

Purpose.

 

The primary purpose of the DiaMedica Therapeutics Inc. Short-Term Incentive Plan
is to align the interests of our Officers and shareholders by providing an
incentive for the achievement of corporate and individual performance goals that
are critical to the success of the Company and linking a significant portion of
each Officer’s annual compensation to the achievement of such goals.

 

2.

Definitions.

 

The following capitalized terms used in this Plan will have the respective
meanings set forth in this Section.

 

2.1     “Award” means the payment to a Participant made under this Plan for a
Performance Period.

 

2.2     “Base Salary” means the base salary paid by the Company to a Participant
during the applicable Performance Period. Base Salary includes only regular cash
salary.

 

2.3     “Board” means the Board of Directors of the Company.

 

2.4     “Code” means the United States Internal Revenue Code of 1986, as
amended, or any successor thereto.

 

2.5     “Committee” means a committee, established and designated to administer
and carry out the intent of this Plan, or its delegate, as applicable.

 

2.6     “Company” means DiaMedica Therapeutics Inc., a corporation existing
under the laws of British Columbia, Canada.

 

2.7     “Officer” means a person designated as an “officer” of the Company by
the Board, which will include each “executive officer” of the Company, as
defined under Rule 3b-7 under the United States Securities Exchange Act of 1934,
as amended, and each “officer” of the Company, as defined under Rule 16a-1(f)
thereunder.

 

2.8     “Participant” means an Officer and any other employee of the Company
selected by the Committee, in its discretion, to participate in this Plan.

 

2.9     “Performance Period” means the Company’s fiscal year, beginning on the
first day of such fiscal year and ending on the last day of such fiscal year, or
such other period determined by the Committee.

 

1

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

2.10     “Plan” means this DiaMedica Therapeutics Inc. Short-Term Incentive
Plan, as may be amended and/or restated from time to time.

 

3.

Plan Administration.

 

3.1     The Plan Administrator. This Plan will be administered by the Committee
with respect to Participants who are Officers and will be administered by the
Chief Executive Officer with respect to Participants who are not Officers.

 

3.2     Binding Nature. The Committee, its delegate and the Chief Executive
Officer may exercise their duties, power, and authority under this Plan in their
sole and absolute discretion without the consent of any Participant or other
party. Each determination, interpretation, or other action made or taken by the
Committee, its delegate or the Chief Executive Officer pursuant to the
provisions of this Plan will be final, conclusive, and binding for all purposes
and on all persons, including the Company and the Participants, and no member of
the Committee, its delegate or the Chief Executive Officer will be liable for
any action or determination made in good faith with respect to this Plan, as
provided in Section 8.8.

 

3.3     Delegation. To the extent consistent with applicable corporate law of
the Company’s jurisdiction of incorporation, the Committee may delegate to the
Chief Executive Officer, or other Officer of the Company, the duties, power, and
authority of the Committee under this Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power, and authority with respect to
Participants who are Officers. The Committee may employ such legal counsel,
consultants, and agents (including counsel or agents who are employees of the
Company) as it may deem desirable for the administration of this Plan and may
rely upon any opinion received from any such counsel or consultant or agent and
any computation received from such consultant or agent. All expenses incurred in
the administration of this Plan, including, without limitation, for the
engagement of any counsel, consultant, or agent, will be paid by the Company.

 

4.

Eligibility.

 

4.1     Eligibility to Participate. All Officers are eligible to participate in
this Plan. The Chief Executive Officer will designate any other non-Officer
employees of the Company eligible to participate in this Plan on an annual
basis, or more often if appropriate. Participation in the Plan for one
Performance Period does not constitute a right of such Participant to continue
to participate in the Plan for succeeding Performance Periods.

 

4.2     Proration. Individuals with less than a full Performance Period of
service, such as new hires or individuals who have become eligible to
participate following a promotion, may be eligible to participate in this Plan
on a prorated basis, as provided in Section 5.1, which will be determined by the
percentage of time they were eligible to participate during that Performance
Period. Unless otherwise determined by the Committee, in the event a Performance
Period is one fiscal year, Participants with fewer than three (3) full calendar
months of eligible service on the last day of such Performance Period will not
be eligible to receive an Award for that Performance Period.

 

2

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

5.

Setting Performance Goals.

 

5.1     Target Incentives. Unless otherwise determined by the Committee, target
incentives, expressed as a percentage of Base Salary, for Participants who are
Officers are set forth in the table below and are based upon their position,
level of responsibility within the Company, and impact on the business. Target
incentives for all other Participants who are not Officers will be established
on an annual basis by the Chief Executive Officer based upon their respective
positions, levels of responsibility within the Company, and impact on the
business. The target incentives for Participants who are not Officers will not
exceed the target incentives set forth in the table below. The target
incentives, expressed as a percentage of Base Salary, represent the target
incentive opportunity that Participants are eligible to receive under this Plan.

 

Position

Target Incentive Expressed as a Percentage of Base Salary

Chief Executive Officer

50%

All Other Officers

30%

All Other Participants

Up to 15%

 

A Participant whose target incentive changes during a Performance Period by
reason of a promotion or otherwise will have a prorated target incentive for
such Performance Period based on the percentage of time during which the
Participant had a particular target incentive.

 

5.2     Performance Goals and Performance Period. The Committee will establish
performance goals for each Performance Period in accordance with this Section
5.2 and will determine the Performance Period(s) for which such performance
goals will be measured. For each Performance Period, all Participants will have
corporate performance goals, determined in accordance with Section 5.2(a) of
this Plan. In addition, certain Participants, in the sole discretion of the
Committee, may have individual performance goals, determined in accordance with
Section 5.2(b) of this Plan. All performance goals will be set forth in writing.
The Committee will communicate the specific performance goals, relative
weightings of each performance goal, and possible achievement levels of each
performance goal to each Participant as soon as reasonably practicable after the
establishment thereof.

 

(a)     Corporate Performance Goals. The corporate performance goals may include
the following: regulatory (meetings, submissions, approvals, clearances,
inspections, etc.), clinical, clinical trials or studies (protocol, meetings,
initiation, enrollment, results, feasibility, completion, etc.), product
development, research and development, publications, manufacturing, hiring of
new personnel, personnel or talent development, organizational structure, use of
consultants or advisors, internal controls, accounting, finance, equity or debt
financing, investors, stock exchange listing, analyst coverage, business
development, M&A (mergers, acquisitions, dispositions, strategic transactions,
etc.), corporate partnering, licensing, corporate governance, sales, revenue,
operating income before or after taxes, net income before or after taxes, net
income before securities transactions, net or operating income excluding
non-recurring charges, EBIT (earnings before interest and taxes), EBITDA
(earnings before interest, taxes, depreciation, and amortization), adjusted
EBITDA (EBITDA, as adjusted for certain items, which may include stock-based
compensation, special charges, non-recurring items or other items), return on
assets, return on equity, return on capital, market share, earnings per share,
cash flow, free cash flow, revenue growth, expenses, stock price, dividends,
total shareholder return, price/earnings ratio, market capitalization, book
value, product quality, customer retention, unit sales, strategic business
objectives, or any other corporate performance goal deemed appropriate by the
Committee in its sole discretion. The corporate performance goals may be
measured either absolutely or by reference to an index or indices or the
performance of one or more companies and determined either on a consolidated
basis or, as the context permits, on a divisional, subsidiary, line of business,
project, or geographical basis, or a combinations thereof, and may be subject to
such adjustments, if any, as the Committee specifies.

 

3

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

(b)     Individual Performance Goals. A Participant’s individual performance
goals may include any of the performance goals described in Section 5.2(a) above
or any other goals. Individual performance goals will be established for each
Participant by the Committee, with input from the respective Participant, for
each Performance Period, as deemed appropriate by the Committee. In establishing
individual performance goals for Participants who are Officers, the Committee
will seek recommendations from the Chief Executive Officer. Individual
performance goals must be agreed upon and approved by a specific date set by the
Committee.

 

5.3      Weightings. Corporate and individual performance goals for each
Performance Period will be weighted by percentage in terms of importance, with
areas of critical importance or critical focus weighted most heavily. Weightings
may differ from Participant to Participant and from Performance Period to
Performance Period.

 

5.4     Funding Gates. For any Performance Period, the Committee may, in its
discretion (but is not required to), establish one or more threshold corporate
performance goals and/or individual performance goals that must be achieved at a
certain minimum level in order for any bonus payouts to occur for all or certain
Participants for such Performance Period.

 

6.

Calculations and Adjustments.

 

6.1     Calculation of Achievement Incentive Percentage. After completion of the
Performance Period, the Committee, with input as appropriate from the Chief
Executive Officer and/or other Board members, will assess the achievement by the
Company of each corporate performance goal and the achievement by each
Participant of each individual performance goal during the Performance Period,
which may, in the discretion of the Committee, be in relation to all or part of
the achievement performance rating scale provided below.

 

As part of this process, the Committee, with input as appropriate from the Chief
Executive Officer and other Board members, may assign an achievement incentive
percentage to each corporate performance goal and any individual performance
goals, which may be based, in part or in whole, on the achievement performance
rating scale below and actual achievement by the Company of each such corporate
performance goal and achievement by a Participant of any individual performance
goals applicable to such Participant during the Performance Period.

 

4

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

The scale that may be used for calculating a Participant’s achievement
performance rating and corresponding achievement incentive percentage is as
follows.

 

Achievement Level

Achievement Incentive Percentage

Exceeds expectations – maximum payout warranted

150%

Performs at target level of performance – target payout warranted – or goal
achieved

100%

Meets threshold level of performance – threshold payout warranted

50%

Does not meet expectations – no bonus payout warranted

0%

 

Increments between rating levels may be interpolated to determine a
corresponding achievement incentive percentage.

 

If the achievement performance rating scale above is used, an achievement
performance rating for each of the corporate and individual performance goals
must meet the minimum 50% achievement incentive percentage for that goal. The
achievement incentive percentage for each goal is capped at 150%. A weighted
average achievement incentive percentage for all of the corporate performance
goals, a weighted average achievement incentive percentage for all of a
Participant’s individual performance goals, and an overall weighted average
achievement incentive percentage will then be determined by the Committee for
each Participant.

 

Since the achievement incentive percentage for each goal is capped at 150%, the
maximum overall weighted average achievement incentive percentage possible for
each Participant is 150%. Therefore, assuming an achievement incentive
percentage for each goal at 150%, the maximum bonus for each Participant under
this Plan is 150% of their respective target incentive.

 

6.2     Award Calculation. Each Participant’s overall weighted average
achievement incentive percentage for a Performance Period is multiplied by such
Participant’s target incentive (as set forth in Section 5.1) for such
Performance Period to calculate the Participant’s actual Award for such
Performance Period. For example, a 112.5% overall weighted achievement incentive
percentage times a 20% target incentive would equal an actual Award of 22.5% of
Base Salary for such Performance Period.

 

6.3     Possible Award Adjustment. The Committee may, in its sole discretion,
increase or decrease the Award calculated pursuant to this Plan for a particular
Participant if, in the Committee’s subjective judgment, the Award does not
accurately reflect such Participant’s actual individual performance during a
Performance Period.

 

7.

Manner and Timing of Awards.

 

7.1     Manner of Awards. Awards for each Performance Period will be made in
cash, check, automatic deposit into a Participant’s account, or the issuance of
Company common shares, equity awards or other securities, in each case as
determined by the Committee in its sole discretion; provided, however, that the
issuance of any Company common shares, equity awards or other securities is made
under the Company’s shareholder-approved equity plan.

 

5

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

7.2     Timing of Awards. Awards for each Performance Period will be made as
soon as reasonably practicable after the determination of the amount, if any, of
such Awards, but in any event no later than March 15th of the calendar year
immediately following the end of the Performance Period.

 

7.3     Eligibility to Receive Award. To be eligible to receive an Award under
this Plan for a Performance Period, a Participant must remain actively employed
by the Company on the last day of such Performance Period and through the date
of the Award is made for such Performance Period, unless otherwise provided
under this Plan or determined by the Committee.

 

7.4     Death, Disability, or Leave of Absence. In the event of a Participant’s
death, disability, or approved leave of absence during the Performance Period,
the Committee will determine whether such Participant will receive an Award and,
if so, the amount of such Award, based upon not only the achievement of the
corporate and individual goals, but also, in the case of a leave of absence, the
cause of the leave of absence and the length of time of such leave of absence.

 

7.5     Errors in Award Calculations or Payments. To the extent the Committee
should later determine that an Award was incorrectly paid or calculated, the
Participant will return to the Company the amount of any such incorrect payment
or the Company will pay the Participant any additional amount to correct the
error, as applicable.

 

7.6     Tax Considerations and Withholding. Awards will be treated as taxable
income for the year in which the Participant receives the Award. The Company
will withhold from all Awards such amounts as the Company reasonably determines
is required to satisfy all applicable foreign, federal, state, and local tax
withholding requirements.

 

7.7     Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or shares that otherwise
would be delivered to a Participant under this Plan. Any such deferral elections
will be subject to such rules and procedures as determined by the Committee, in
its sole discretion, and will be under a plan or arrangement consistent with the
requirements of Section 409A of the Code.

 

7.8     Compliance with Section 409A of the Code. The Company intends that this
Plan and payments hereunder will at all times be exempt from the requirements of
Section 409A of the Code and any and all regulations thereunder, including such
regulations as may be promulgated after the effective date of this Plan, and
this Plan will be interpreted and administered in accordance with such
intention. If any payment under this Plan is or becomes subject to the
requirements of Section 409A of the Code, this Plan and applicable Award, as
they relate to such payment, are intended to comply with the requirements of
Section 409A, and this Plan will be interpreted and administered in accordance
with such intention.

 

7.9     Clawback Policy. Any Awards are subject to forfeiture to or clawback by
the Company to the extent required and allowed by law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and the Sarbanes-Oxley
Act of 2002 and any implementing rules and regulations promulgated thereunder,
and pursuant to any forfeiture, clawback, or similar policy of the Company, as
such policy may be in effect from time to time.

 

6

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

8.

Miscellaneous Matters.

 

8.1     No Right to Award. All Awards or benefits payable under this Plan are
discretionary, and no Participant has any right to an Award or payment under
this Plan until actually paid.

 

8.2     Term of this Plan. This Plan will become effective on such date as first
written above, subject to Board approval, and will remain in effect until
terminated by the Board or the Committee.

 

8.3     Plan Termination, Suspension, or Modification. The Company may
terminate, suspend, modify, and, if suspended, reinstate or modify all or part
of this Plan at any time, with or without notice to Participants. Exceptions to
the eligibility of, or the extent to which this Plan applies to, any particular
Participant must be approved on a case-by-case basis by the Committee.

 

8.4     No Right to Employment or Service. This document is not intended to be a
contract or employment agreement between any Participant and the Company.
Neither this Plan nor any action taken hereunder will be construed as giving any
Participant any right to be retained in the employ or service of the Company or
constitute any contract or limit in any way the right of the Company to change
such person’s compensation or other benefits or to terminate the employment or
other service of such person with or without cause or notice. Further, all
benefits payable under this Plan are discretionary, and no Participant has any
right to payment under this Plan until actually paid.

 

8.5     Unfunded Status of Plan. This Plan will be unfunded. No provisions of
this Plan will require the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets. Participants will have no rights under this Plan other than as unsecured
general creditors of the Company.

 

8.6     Relationship to Other Compensation Plans. This Plan will not affect any
other forms of compensation or compensation plans in effect for the Company, nor
will this Plan preclude the Company from establishing any other forms of
compensation for employees of the Company.

 

8.7     No Limitation on Corporate Actions. Nothing in this Plan prevents the
Company from taking any corporate action which is deemed by it to be appropriate
or in its best interest, whether or not such action would have any adverse
effect on any Awards made under this Plan. No employee or other person will have
any claim against the Company as a result of any such action.

 

7

--------------------------------------------------------------------------------

 

 

[image1.jpg]

 

8.8     Indemnification. No member of the Committee, its delegate or the Chief
Executive Officer will be personally liable by reason of any contract or other
instrument executed by such person or on his or her behalf in his or her
capacity as a member of the Committee nor for any mistake of judgment made in
good faith. The Company will indemnify and hold harmless each member of the
Committee and each other employee, officer, or director of the Company to whom
any duty or power relating to the administration or interpretation of this Plan
may be allocated or delegated against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim) arising out
of any act or omission to act in connection with this Plan, unless arising out
of such person’s own fraud or willful bad faith. Notwithstanding the above,
approval of the Board will be required for the payment of any amount in
settlement of a claim against any such person. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles, as a matter of
law, or otherwise or any power that the Company may have to indemnify them or
hold them harmless.

 

8.9     Non-Transferability. A Participant’s rights and interest under this
Plan, including amounts payable, may not be sold, assigned, donated, transferred
or otherwise disposed of, mortgaged, pledged, or encumbered except, in the event
of a Participant’s death, to a designated beneficiary to the extent permitted by
this Plan or, in the absence of such designation, by will or the laws of descent
and distribution.

 

8.10    Severability. If any provision of this Plan is held unenforceable, the
remainder of this Plan will continue in full force and effect without regard to
such unenforceable provision and will be applied as though the unenforceable
provision were not contained in this Plan.

 

8.11     Governing Law. Except to the extent expressly provided herein or in
connection with matters of corporate governance and authority (all of which will
be governed by the laws of the Company’s jurisdiction of incorporation), the
validity, construction, interpretation, administration, and effect of this Plan
and any rules, regulations, and actions relating to this Plan will be governed
by and construed exclusively in accordance with the laws of the State of
Minnesota, notwithstanding the conflict of law rules of the State of Minnesota
or any other jurisdiction.

 

8.12    Successors and Assigns. This Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed on
behalf of the Company effective as of the date first written above.

 

  DIAMEDICA THERAPEUTICS INC.                     By: /s/ Rick Pauls       Rick
Pauls       President and Chief Executive Officer  

 

 

8